Citation Nr: 0502811	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability. 

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for degenerative disc disease of the cervical 
spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1956.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in June 2000 and July 
2002 of the Department of Veterans Affairs (VA), Regional 
Office (RO), in San Diego, California.  

Service connection for degenerative disc disease of the 
cervical spine was granted in June 2000 and a 30 percent 
disability evaluation was assigned from June 24, 1999.  
Service connection for a lumbar spine disability was denied.  

This matter was remanded to the RO in October 2003.   


FINDINGS OF FACT

1.  There is no competent evidence linking current lumbar 
spine disability to a disease or injury in service or to a 
service-connected disability.  

2.  The service-connected degenerative disc disease of the 
cervical spine is principally manifested by complaints of 
pain with objective findings of severe limitation of motion 
and forward flexion limited to 15 degrees or less.  

3.  The service connected degenerative disc disease of the 
cervical spine is not manifested by listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion, narrowing or irregularity of joint space with 
abnormal mobility on forced motion; severe or pronounced disc 
disease; incapacitating episodes of disc disease having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; or unfavorable ankylosis of the 
entire cervical spine.  


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004). 

2.  The criteria for an initial disability evaluation in 
excess of 30 percent for degenerative disc disease of the 
cervical spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5290, 5293, 5295 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court of 
Appeals for Veterans Claims (Court) has found that this 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In letters dated in July 1999, October 2001, and March 2004, 
VA notified the veteran of the evidence needed to 
substantiate the claims and offered to assist him in 
obtaining any relevant evidence.  The letters gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  The letters informed the veteran 
that he could submit his own evidence.  This notice served to 
inform the veteran that he could submit relevant evidence in 
his possession.

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, at 119-20  

In this case, the VCAA notice was provided after the initial 
AOJ adjudications.  The veteran ultimately received the 
required notice through the letters dated in October 2001 and 
March 2004.  In Pelegrini, the Court noted that its decision 
was not intended to invalidate RO decisions issued prior to 
VCAA notice, and that a sufficient remedy for deficient 
notice was for the Board to ensure that proper notice was 
provided.  Pelegrini v. Principi, at 120, 122-4.  The Board 
has ensured that the required notice was given.

All available service medical records were obtained.  
Pertinent VA treatment records dated from 1991 to 2004 have 
been obtained.  Private medical records from the D. Advanced 
Imaging are of record.  There is no identified relevant 
evidence that has not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran underwent a VA 
examinations in August 1991, December 1999, February 2002, 
and June 2004 to determine whether the lumbar spine 
disability is related to disease or injury in service, and to 
determine the current severity of the service-connected 
cervical spine disability.  

In an October 2003 statement, the veteran's representative 
argued that the February 2002 VA examination was inadequate 
because the VA examiner did not discuss the neurological 
findings due to the service-connected cervical spine 
disability.  The Board notes that the VA examinations 
conducted in 2002 and 2004 included neurological examinations 
of the veteran.  The February 2002 VA examination report 
specifically indicates that the veteran underwent 
neurological examination and reports the findings of such 
examination.  The June 2004 VA examination report also 
reports the specific findings of a neurological examination.  
Thus, the Board finds that the VA examinations were adequate 
and additional examination is not necessary.   

There is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claims.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service connection for a lumbar spine disability

Legal criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Discussion

The veteran contends that he injured his lumbar spine in 
service in March 1955 when he was injured while jumping on a 
trampoline.  There is competent evidence of this in-service 
injury.  Service medical records show that in March 1955 in 
service, the veteran incurred injury when jumping on a 
trampoline and he landed on his head and shoulders.  The 
veteran was hospitalized and the diagnosis was sprain of the 
cervical region.  There was no nerve or artery involvement.  
There were no neurological findings.  The veteran had full 
use of his extremities.  X-ray examination of the cervical 
spine revealed no fractures.  The hospital records and other 
medical records dated in March 1955 are negative for 
complaints or findings of a lumbar disability.  A September 
1956 separation examination indicates that examination of the 
spine was normal. 

There is medical evidence of a current lumbar spine 
disability.  A June 2004 VA examination report indicates that 
the diagnosis was degenerative arthritis of the lumbar spine 
with small disc herniation.  

While there is competent evidence of a current lumbar spine 
disability, and the injury to the veteran's head, neck, and 
shoulders in service, there is no competent evidence of a 
relationship between the veteran's current lumbar spine 
disability and service.  In fact, there is competent evidence 
that the lumbar spine disability is not related to service.   

The VA examinations in December 1999, February 2002, and June 
2004 were conducted in order to determine whether there was a 
relationship between the current lumbar spine disability and 
a disease or injury in service.  

On the VA examination in December 1999, the examiner reviewed 
the claims folder including the service medical records.  The 
examiner diagnosed degenerative joint disease of the lumbar 
spine.  The examiner concluded that it was unlikely that the 
degenerative joint disease was related to the veteran's 
military service.  The examiner stated that the medical 
records were reviewed thoroughly and there were no reports 
that the veteran complained of lumbar pain in addition to his 
neck problem since the trampoline incident.  The examiner 
also stated that there was no documentation that the veteran 
complained of lumbar pain within a reasonable time, such as 
ten years, after the injury.  The examiner noted that the 
veteran had complaints of lumbar pain in August 1991 which 
was 36 years after the injury.  The examiner concluded that 
with late onset of lumbar pain in reference to the time that 
the accident happened, there was a remote clinical 
possibility that the lumbar pain was related to military 
service.  The examiner further opined that the degenerative 
joint disease was secondary to the veteran's post-military 
occupations which included carnival and restaurant work and 
which required bending, lifting, carrying, and standing for 
several hours.   

On VA examination in February 2002, the examiner reviewed 
claims folder including the service medical records and 
examined the veteran.  The examiner opined that the veteran's 
lumbar spine degenerative changes are not due to the cervical 
spine disability.  The examiner stated that not only was it 
less likely but it was a great stretch of imagination to 
believe that the lumbar spine disability was related to the 
cervical spine problem.  The examiner stated that the 
degenerative changes in the lumbar spine were commensurate 
with the veteran's age of 66 years.  

On VA examination in June 2004, the VA examiner reviewed the 
claims folder including the service medical records.  The 
diagnosis was degenerative arthritis of the lumbar spine with 
small disc herniation.  The examiner stated that it was not 
clear that the lumbar spine disability is related to the 
events that took place in the military.  The examiner stated 
that the lumbar spine disability did not start until 
approximately 10 to 12 years ago.  The examiner stated that 
there was no injury in service which directly points to it 
affecting the lumbar spine.  The examiner concluded that it 
does not appear that the lumbar spine disability was directly 
due to events that took place in the military nor is it 
directly due to the cervical spine disability.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board finds that the VA medical opinions to have great 
evidentiary weight.  The VA examiners have the expertise to 
render a medical opinion as to the diagnosis and etiology of 
the veteran's lumbar spine disability.  The VA examiners also 
reviewed the claims folder, including the service medical 
records, before rendering a medical opinion, and they 
discussed the reasons and bases for their conclusions.   

The Board also notes that the medical opinions are supported 
by the evidence of record.  As noted by the VA examiners, the 
service medical records do not reflect findings of injury to 
the lumbar spine.  The evidence of record shows that the 
lumbar spine disability first manifested almost decades after 
service.  The record shows that the veteran had filed claims 
for compensation in November 1957 and April 1991 and in the 
applications, the veteran made no mention of a lumbar spine 
disability.  The medical evidence of record shows that the 
lumbar spine disability was first detected upon VA 
examination in August 1991.  The August 1991 VA examination 
report indicates that the veteran reported that his back pain 
began ten years ago.  The impression was degenerative 
arthritis in the lumbar spine.  The February 2002 VA 
examination report indicates that the veteran reported that 
he began to have low back pain in 1988.  There is no medical 
evidence of a lumbar spine disability prior to 1991.  

The veteran has not submitted competent evidence of a 
relationship between his current lumbar spine disability and 
a disease or injury in service.  The Board has considered the 
veteran's assertions that his current lumbar spine disability 
is due to the March 1955 injury in service.  As a lay person, 
he is not competent to render an opinion as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes that a January 2001 VA treatment record 
states that the veteran had degenerative joint disease of the 
whole spine which has bothered him a lot.  The record further 
indicates that "it seems that the lower back problems may 
have contributed from the neck injury he had in service.  He 
states that the pain started to bother him in the 1960's 
which was within 10 years of his discharge causing him to 
have problems holding a hob.  Will need to further review the 
records."  

The Board finds this medical opinion to have less probative 
value than the VA medical opinions discussed above.  There is 
no indication that the physician who rendered this medical 
opinion had reviewed the veteran's claims folder, including 
the service medical records.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  In fact, the physician noted that further 
review of the records was needed.  Thus, the Board places 
greater probative value on the VA medical opinions dated in 
December 1999, February 2002, and June 2004.  

There is no evidence of arthritis of the lumbar spine to a 
compensable degree within one year from service separation.  
The medical evidence shows that the degenerative changes in 
the lumbar spine was first documented upon X-ray examination 
in July 1991, decades after the veteran's separation from 
service in 1956.  

Since there is no competent evidence of a relationship 
between the current lumbar spine disability, and the 
veteran's period of service, the preponderance of the 
evidence is against the claim for service connection for a 
lumbar spine disability, and the claim is denied.  Gilbert, 
1 Vet. App. at 54.  



Entitlement to an initial disability evaluation in excess of 
30 percent evaluation for degenerative disc disease of the 
cervical spine

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).  

Under the provisions of Diagnostic Code 5290, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 30 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a zero percent evaluation 
when manifested by slight subjective symptoms only.  A 10 
percent rating is assigned when there is characteristic pain 
on motion.  A 20 percent rating is assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provided criteria for evaluating 
intervertebral disc disease.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002 & 2003).  

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).  

Under the revised provisions of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect from September 23, 2002 to 
September 26, 2003).  

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect from September 23, 2002 to 
September 25, 2003).  

For purposes of evaluations under Diagnostic Code 5293, 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect from 
September 23, 2002 to September 25, 2003).  

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect from 
September 23, 2002 to September 25, 2003).  

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (Aug. 
27, 2003).  

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code. 

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  Diagnostic Code 5235, 
Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury 
and weakness; Diagnostic Code 5237 
Lumbosacral or cervical strain; 
Diagnostic Code 5238 Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability; Diagnostic Code 
5240 Ankylosing spondylitis; Diagnostic 
Code 5241 Spinal fusion; Diagnostic Code 
5242 Degenerative arthritis of the spine 
(see also diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (in effect 
from September 26, 2003).  

There are separate rating criteria for evaluating 
intervertebral disc syndrome under the new rating criteria, 
effective September 26, 2003. 

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect 
from September 26, 2003).   

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004). 

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

Consideration of the former rating criteria for rating back 
disabilities

The RO initially rated the veteran's degenerative disc 
disease of the cervical spine under Diagnostic Code 5290, 
limitation of motion of the cervical spine.  A 30 percent 
rating, the highest possible disability evaluation under 
Diagnostic Code 5290, is currently assigned.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).

The Board has also considered whether a disability evaluation 
in excess of 30 percent is warranted for the cervical spine 
disability under Diagnostic Code 5295, lumbosacral strain.  
The Board notes that although the spine disability at issue 
is the cervical spine, not the lumbosacral spine, the 
cervical spine disability may be evaluated under this 
diagnostic code by analogy.  In applying the law to the 
existing facts, the Board finds the evidence of record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 30 percent for the 
cervical spine disability under Diagnostic Code 5295.  There 
is evidence of marked limitation of forward bending.  The 
medical evidence shows that forward flexion of the cervical 
spine ranged from 10 degrees to 50 degrees.  However, there 
have been no reports of listing of the whole spine to 
opposite side, positive Goldthwaite's sign, or loss of 
lateral spine motion.  The medical evidence shows that the 
lateral flexion of the cervical spine ranged from 10 to 40 
degrees.   There is evidence of arthritis of the cervical 
spine.  However, there is no evidence that these findings 
cause abnormal mobility on forced motion.  Thus, the Board 
finds that an initial disability evaluation in excess of 30 
percent for degenerative disc disease of the cervical spine 
is not warranted under Diagnostic Code 5295.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

The Board has also considered whether a disability evaluation 
in excess of 30 percent is warranted for the cervical spine 
disability under Diagnostic Code 5293, intervertebral disc 
syndrome.  In applying the law to the existing facts, the 
Board finds the evidence of record does not demonstrate the 
requisite objective manifestations for a disability 
evaluation in excess of 30 percent for the cervical spine 
disability under Diagnostic Code 5293.  The medical evidence 
of record does not establish severe intervertebral disc 
syndrome with recurring attacks.  The records shows that the 
findings of disc disease have been described as mild or 
moderate.  For instance, an April 2003 MRI report indicates 
that the impression was degenerative disc at C6-7 with 
uncovertebral osteophytes and mild bilateral neural foraminal 
stenosis, degenerative disc at C5-6, and disc osteophyte 
complex at C3-4 and C4-5 creating bilateral mild neural 
foraminal bony stenosis right greater than left with no 
central canal component.  The medical evidence of record 
shows that the veteran does not have recurring attacks of 
disc disease or neurological findings pertinent to the site 
of the diseased discs.  The medical evidence does show that 
the veteran has chronic or constant pain in the cervical 
spine and flare-ups of the pain.  The December 1999 VA 
examination report indicates that the flare-ups occurred due 
to overuse and was sometimes alleviated by anti-
inflammatories.  There is no evidence of recurring attacks if 
disc disease.  

There is no objective evidence of neurological findings 
appropriate the site of the diseased discs.  The VA 
examination report dated in February 2002 indicates that the 
veteran had complaints of pain which radiated to the 
trapezius.  An October 2001 VA treatment record notes that 
the veteran had complaints of pain which radiated down the 
bilateral upper extremities at times.  Despite these 
subjective complaints, there is no objective evidence of 
neurological findings due to the degenerative disc disease.  
The December 1999 VA examination report indicates that motor 
function of the upper extremities was within normal limits.  
No weakness was noted.  VA treatment records dated in May 
2000 indicate that motor examination of the upper extremities 
was 5/5.  VA treatment records dated in 2001 indicate that 
sensory and motor examination was intact.  The February 2002 
VA examination report indicates that neurological examination 
of the upper extremities revealed normal reflexes and 
strength.  There was no associated weakness, fatigue, lack of 
endurance, incoordination, or atrophy.  VA treatment records 
dated in 2003 indicate that there were no neurological 
deficits in the upper extremities.  The June 2004 VA 
examination report indicates that the veteran reported that 
he did not have radiating pain.  Examination of the upper 
extremities revealed normal reflexes, sensation and muscle 
strength.  There was no sign of atrophy.  Thus, a disability 
evaluation in excess of 30 percent for the cervical spine 
disability under Diagnostic Code 5293 (in effect prior to 
September 23, 2002) is not warranted.  

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 30 percent for the cervical spine disability under 
the revised criteria of Diagnostic Code 5293 from September 
23, 2002 to September 25, 2003 because the medical evidence 
of record does not establish that the veteran has 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  There is no indication 
in the record that the veteran has been prescribed bed rest 
due to his cervical spine disability.  The evidence of record 
shows that the veteran had been prescribed medication for the 
pain.   

The veteran's cervical spine disability may also be rated 
under Diagnostic Code 5003, degenerative arthritis, since 
there are MRI findings of degenerative joint disease of the 
cervical spine.  Since Diagnostic Code 5003, arthritis, 
provides for rating on the basis of limitation of motion for 
the affected part, it could not provide a higher rating than 
is available under Diagnostic Code 5290  As discussed above, 
the highest possible disability evaluation, 30 percent, under 
Diagnostic Code 5290 is currently assigned to the cervical 
spine disability.  Thus, a higher rating under Diagnostic 
Code 5003 is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for an increased evaluation for 
service-connected low back disability.  See also DeLuca v. 
Brown, 8 Vet. App. at 206.  

However, these provisions are not for consideration where, as 
in this case, the veteran is in receipt of the highest rating 
based on limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997). 

Consideration of the revised rating criteria from September 
26, 2003

The only VA examination since September 26, 2003, was that 
conducted in June 2004, when the veteran was able to flex his 
cervical spine to 10 degrees.  There was no evidence of 
unfavorable ankylosis of the entire cervical spine.  Thus, 
the preponderance of the evidence is against the assignment 
of an initial disability evaluation in excess of 30 percent 
for degenerative disc disease of the cervical spine under the 
revised rating criteria for spine disabilities in effect from 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2004).

The new rating criteria are intended to take into account 
functional limitations, therefore, the provisions of 38 
C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher 
evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any 
event, as noted, additional functional limitation warranting 
a higher evaluation has not been shown.

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 30 percent for the cervical spine disability under 
Diagnostic Code 5243, because the medical evidence of record 
does not establish that the veteran has intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  There is no indication in the record that 
the veteran has been prescribed bed rest due to his cervical 
spine disability.  The evidence of record shows that the 
veteran had been prescribed medication for the pain.   

Note 1 of the revised criteria for rating spine disabilities 
indicates that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  The medical evidence shows that 
the veteran does not have neurological manifestations due to 
the cervical spine disability which are separate from the 
orthopedic manifestations.  The June 2004 VA examination 
report indicates that the veteran reported that he did not 
have radiating pain.  Examination of the upper extremities 
revealed normal reflexes, sensation and muscle strength.  
There was no sign of atrophy.  Earlier VA examinations 
determined that the veteran had no neurological findings due 
to the cervical spine disability.    

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 30 
percent evaluation is warranted for the service-connected 
cervical spine disability since June 24, 1999, the date of 
the claim for service connection.  The medical evidence of 
record establishes that the veteran experienced complaints of 
chronic pain in the cervical spine with objective findings 
severe limitation of motion with painful motion since the 
date of the claim, and there is no evidence that the 
veteran's service-connected cervical spine disability has met 
the criteria for a higher rating at any time since June 24, 
1999.  It appears from the medical evidence, that the 
disability has remained essentially constant over the entire 
period.  Accordingly, a staged rating under Fenderson is not 
warranted. 

The Board concludes that the preponderance of the evidence is 
against an initial disability evaluation in excess of 30 
percent for the service-connected degenerative disc disease 
of the cervical spine under the former and revised rating 
criteria for spine disabilities.  The preponderance of the 
evidence is against the veteran's claim and the claim, the 
benefit of the doubt doctrine is not for application, and the 
claim is denied.  Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.  

Entitlement to an initial disability evaluation in excess of 
30 percent for degenerative disc disease of the cervical 
spine is denied.  



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


